IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                              APRIL 1997 SESSION
                                                      FILED
                                                        July 18, 1997

                                                     Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

JAMES MORNING CRAFT,                  )   NO. 02C01-9606-CR-00194
                                      )
      Appellant                       )   SHELBY COUNTY
                                      )
V.                                    )   HON. W. FRED AXLEY, JUDGE
                                      )
STATE OF TENNESSEE,                   )   (Post-Conviction)
                                      )
      Appellee                        )
                                      )


FOR THE APPELLANT                         FOR THE APPELLEE

James Morning Craft                       John Knox Walkup
Cold Creek Correctional Facility          Attorney General and Reporter
P.O. Box 1000                             450 James Robertson Parkway
Henning, Tennessee 38041-1000             Nashville, Tennessee 37243-0493

                                          Elizabeth T. Ryan
                                          Assistant Attorney General
                                          450 James Robertson Parkway
                                          Nashville, Tennessee 37243-0493

                                          John W. Pierotti
                                          District Attorney General
                                          201 Poplar Avenue
                                          Memphis, Tennessee 38103-1947

                                          C. Alanda Horne
                                          Assistant District Attorney General
                                          201 Poplar Avenue
                                          Memphis, Tennessee 38103-1947




OPINION FILED:______


AFFIRMED


William M. Barker, Judge
                                          Opinion

       The Appellant, James Morning Craft, appeals as of right the Shelby County

Criminal Court’s dismissal of his petition for post-conviction relief. The petition was

dismissed without a hearing, because it was filed outside the applicable statute of

limitations. Although the Appellant raises several issues on appeal, the applicable

statute of limitations period is dispositive. After reviewing the record on appeal, we

find that the trial court properly dismissed the petition.

       On January 26, 1988, the Appellant was convicted of felony murder and later

sentenced to life imprisonment. He unsuccessfully appealed that conviction to this

Court. State v. James Morning Craft & Lewis Moorlet, C.C.A. No. 31 (Tenn. Crim.

App., Jackson, Mar. 8, 1989). On August 7, 1989, the Tennessee Supreme Court

denied his permission to appeal.

       On April 24, 1992, the Appellant filed a pro se petition requesting post-

conviction relief. After a hearing on the merits the trial court denied the petition and

this Court affirmed. James Craft v. State, C.A.A. No. 02C01-9405-CR-00091 (Tenn.

Crim. App., Jackson, Dec. 7, 1994). At some point, the Appellant filed a second

petition for post-conviction relief which was dismissed in January of 1994. The

Appellant filed this third petition on July 11, 1996, alleging that the trial court erred by

allowing him to be tried on an invalid indictment and that the trial court submitted

erroneous information to the Department of Correction. The trial court dismissed the

petition as time barred by the statute of limitations.

       The Appellant’s post-conviction petition is governed by the now-repealed Post-

Conviction Procedure Act. Tenn. Code Ann. § 40-30-101 et seq (repealed 1995).

That Act imposed a three year statute of limitations on post-conviction petitions.

Tenn. Code Ann. § 40-30-102 (repealed 1995). It also provided that the limitations

period runs from the date of the final action of the highest state appellate court to

which an appeal is taken. Id.



                                              2
       With regard to this case, the final action of a state appellate court took place on

August 7, 1989, when the Tennessee Supreme Court denied the Appellant’s

permission to appeal petition. The statute of limitations expired three years after that

date, in August of 1992. Consequently, the Appellant’s petition for post-conviction

relief, which was filed in 1996, is barred by the statute of limitation.

       Any contention by the Appellant that the new Post-Conviction Procedure Act,

effective May 10, 1995, provided him with a one-year window of opportunity within

which to file his post-conviction petition is meritless. Similar attempts to circumvent

the statute of limitations in this manner have been previously rejected by panels of this

Court. See Roy Barnett v. State, C.C.A. No. 03C01-9512-CV-00394 (Tenn. Crim.

App., Knoxville, Feb. 20, 1997); Stephen Koprowski v. State, C.A.A. No. 03C01-9511-

CC-00365 (Tenn. Crim. App., Knoxville, Jan. 28, 1997); Johnny L. Butler v. State,

C.C.A. No. 02C01-9509-CR-00289 (Tenn. Crim. App., Jackson, Dec. 2, 1996). But

see Arnold Carter v. State, C.C.A. No. 03C01-9509-CC-00270 (Tenn. Crim. App.,

Knoxville, July 11, 1996).

       Accordingly, we affirm the trial court’s dismissal of the Appellant’s post-

conviction petition.




                                                   __________________________
                                                   WILLIAM M. BARKER, JUDGE


CONCUR:



__________________________
JOSEPH M. TIPTON, JUDGE



__________________________
DAVID G. HAYES, JUDGE




                                              3